FILED
                                                                     SEPTEMBER 24, 2019
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                           )           No. 36507-7-III
                                               )
                                               )
                         Respondent,
                                               )
                                               )           UNPUBLISHED OPINION
             v.                                )
                                               )
TYLOR JAMES WILSON,                            )
                                               )
                         Petitioner.           )

       FEARING, J. — Tylor Wilson appeals from the judgment and sentence imposed for

his 2018 Whitman County convictions of one count of third degree assault and three

counts of third degree malicious mischief. Wilson contends, and the State concedes, that

the trial court erred by imposing a criminal filing fee of $200. In a statement of additional

grounds, Wilson raises two additional arguments. We remand for the court to strike the

criminal filing fee, but otherwise affirm the convictions.

       The State of Washington charged Tylor Wilson with one count of third degree

assault and three counts of third degree malicious mischief. The State alleged that Wilson

fired an air rifle from the window of his apartment at passing vehicles and a neighboring

house. One of the BBs from the air rifle shattered the window of a car and caused glass

to hit the driver, which resulted in the assault charge.
No. 36507-7-III
State v. Wilson


       At the commencement of the prosecution, Tylor Wilson filed an indigency

screening affidavit disclosing that he received food stamps and social security income.

Following trial, the jury found Wilson guilty of all charges. At the sentencing hearing,

the court did not inquire into Wilson’s ability to pay legal financial obligations, but

imposed a $200 criminal filing fee. The sentencing court, however, found Wilson

indigent for appeal purposes.

       On appeal, Tylor Wilson challenges the imposition of the $200 filing fee pursuant

to the 2018 amendments to RCW 10.01.160(3) and RCW 36.18.020, and State v.

Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018). The State concedes that the filing fee

should be struck.

       In March 2018, the Washington Legislature amended RCW 10.01.160(3) to

prohibit trial courts from imposing discretionary legal financial obligations on offenders,

who, at the time of sentencing, are indigent as defined in RCW 10.101.010(3)(a) through

(c). LAWS OF 2018, ch. 269, § 6(3). The legislature amended RCW 36.18.020(2)(h) to

prohibit imposition of the criminal filing fee on indigent defendants. These statutory

changes apply to cases pending direct review on or after the effective date of House Bill

1783, June 7, 2018. State v. Ramirez, 191 Wash. 2d 732, 738, 747, 426 P.3d 714 (2018).

The legislative changes took effect six months before Tylor Wilson’s sentencing hearing,


                                              2
No. 36507-7-III
State v. Wilson


and therefore apply to him.

       Under RCW 10.101.010(3)(a), a person is indigent if, at any stage of a court

proceeding, he or she receives any one of enumerated types of public assistance,

including food stamps and social security income. The record demonstrates that Tylor

Wilson was indigent as defined by RCW 10.01.010(3)(a), and therefore RCW

36.18.020(2)(h) prohibited the imposition of the criminal filing fee.

       In addition to challenging the filing fee, Tylor Wilson filed a statement of

additional grounds, in which he raises two arguments. First, he claims that statements

from eyewitness Madison Taylor and the investigation officer conflict with “evidence and

account of investigation.” Nevertheless, Wilson fails to identify any contradictory

evidence.

       Tylor Wilson’s remaining argument faults the State for failing to submit a video

account of the search of his residence, failing to prove law enforcement recovered a

loaded air rifle from his residence, and failing to test the air rifle on a glass surface. He

does not explain how these alleged deficiencies entitle him to relief on appeal. To the

extent this argument challenges the sufficiency of the State’s evidence, Wilson’s claim

fails. At trial, the investigating officer testified that he recovered an air rifle from

Wilson’s residence and that the police tested the air rifle by using the BBs recovered from


                                               3
No. 36507-7-III
State v. Wilson


inside the rifle. According to the officer, the testing demonstrated that, at the distance

from Wilson's window to the assault victim's car window when the BB struck the latter

window, the BBs shot from the air rifle penetrated different targets, including multiple

panels of a cardboard and a full can of soda. This testimony sufficed to allow the jury to

reasonably conclude that the police recovered a loaded air rifle from Wilson's residence,

which rifle could discharge a BB and inflict the damage allegedly caused by Wilson.

       We conclude that Tylor Wilson's statement of additional grounds fails to

demonstrate any grounds for reversing his convictions. We remand the case for the sole

purpose of striking the $200 filing fee from the judgment and sentence.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                     ~
                                                  Fearin~)
                                                                       s.
       WE CONCUR:


     Q.
      Pennell, A.CJ.




                                              4